DETAILED ACTION
This non-final action is in response to application filed on March 04, 2021. In this application, claims 1-20 are pending, with claims 1 and 11 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application No. 63/014,025 filed on April 22, 2020, U.S. Provisional Patent Application No. 63/021,183 filed on May 7, 2020, and U.S. Provisional Patent Application No. 63/060,614 filed on August 3, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 was filed is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahimkar et al. (US 2021/0258808, filed Feb. 14, 2020), in view of Wu et al. (US 2017 /0063652, Pub. Date Mar. 2, 2017), in view of Margalit et al. (US 2015/0381409, Pub. Date Dec. 31, 2015), and further in view of Altman et al. (US 10,990,607, Filed Nov. 21, 2018).
As per claim 1, Mahimkar discloses an apparatus for identifying network anomalies (Mahimkar para. [0003], [0003] Examples of the present disclosure include a method, apparatus, and non-transitory computer-readable storage medium for assessing the impacts of changes to a cellular network architecture … the impact comprises a degradation to the performance), the apparatus comprising: 
a communication interface configured to receive one or more of performance management (PM) data, alarm data, and configuration management (CM) data from one or more devices on a network (Mahimkar para. [0041-0042], AS 130 may host one or more applications that are configured to aggregate data from various sources in order to, for example, detect when changes in the telecommunication service provider network 170 result in a decrease in network performance… One of these sources may comprise a database (DB) 185 in the EPC network 105, which may store data sets from EMSs that cover different network elements over different regions of the telecommunication service provider network 170. The data sets may include, for the respective network elements, network performance measurements, configuration logs, topological information, call detail records, network alarms, and/or other data; Mahimkar para. [0041], AS 130 may maintain communications with BBU pool 114, cell sites 111-113, and so forth, via PDN gateway 110 and SGW 108), and 
a processor operably connected to the communication interface (Mahimkar Fig.4, Processor 402 and para. [0041], an application server (AS) 130, which may comprise all or a portion of a computing device or system, such as computing system 400, and/or processing system 402; Mahimkar para. [0041], AS 130 may maintain communications with BBU pool 114, cell sites 111-113, and so forth, via PDN gateway 110 and SGW 108), the processor configured to: 
the first time window is before one or more CM parameter changes (Mahimkar Para. [0064], the processing system may compute a first time-series based on a first set of values for key performance indicators (KPis) of the study group, where the first set of values is measured prior to the common time; Mahimkar para. [0075], A forecast difference time-series may be constructed by subtracting the forecast value for the study group from the observed (e.g., actual) time-series for the study group, for both the pre-change interval and the post-change interval; Mahimkar para. [0060], The change may comprise, for example, installation of a new software release, a service feature introduction, a configuration change) and the second time window is a time window during and after one or more CM parameter changes (Mahimkar para. [0064], the processing system may compute a second time-series based on a second set of values for the key performance indicators of the study group, where the second set of values is measured subsequent to the common time; Mahimkar para. [0075], A forecast difference time-series may be constructed by subtracting the forecast value for the study group from the observed (e.g., actual) time-series for the study group, for both the pre-change interval and the post-change interval; Mahimkar para. [0060], The change may comprise, for example, installation of a new software release, a service feature introduction, a configuration change); 
determine one or more anomaly events coinciding with CM parameter changes (Mahimkar para. [0074], In step 222, the processing system may detect an impact of the change on a performance of the cellular network; Mahimkar para. [0077], the processing system may initiate a remedial action when the impact detected in step 222 comprises a degradation to the network performance; Mahimkar para. [0060], The change may comprise, for example, installation of a new software release, a service feature introduction, a configuration change).
Mahimkar does not disclose:
determine a cumulative anomaly score over a predefined time range based on a subset of historical PM samples; 
determine an anomaly ratio of a first time window and a second time window, based on the cumulative anomaly score;
determine one or more anomaly events coinciding with CM parameter changes based on the anomaly ratio; 
collate the PM, alarm, and CM data into combined data set based on matching fields and timestamps; 
generate a set of rules linking one or more CM parameter changes and the collated data to anomaly events; and 
generate root cause explanations for CM parameter changes that are linked to anomaly events.
Wu teaches:
determine a cumulative anomaly score over a predefined time range based on a subset of historical PM samples (Wu Para. [0027], Performance analysis circuitry 306 may be configured to calculate a ratio of the network traffic statistics collected from different sampling time intervals and estimate the application execution performance variation from a first sampling time interval to a second sampling time interval based on the calculated ratio); 
determine an anomaly ratio of a first time window and a second time window, based on the cumulative anomaly score (Wu Para. [0028], The sum of received and transmitted traffic during this first interval is 1593K bytes/sec … The sum of received and transmitted traffic during this second interval is 1741K bytes/sec. The ratio of network traffic between these two intervals is therefore 1.09, which may be used as the estimated increase in application performance or throughput from the first time interval to the second time interval);
determine one or more anomaly events based on the anomaly ratio (Wu Para. [0028], The ratio of network traffic between these two intervals is therefore 1.09, which may be used as the estimated increase in application performance or throughput from the first time interval to the second time interval).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Mahimkar in view of Wu for determine a cumulative anomaly score over a predefined time range based on a subset of historical PM samples; determine an anomaly ratio of a first time window and a second time window, based on the cumulative anomaly score; determine one or more anomaly events coinciding with CM parameter changes based on the anomaly ratio.  
One of ordinary skill in the art would have been motived because it offers the advantage of estimating the application execution performance (see Wu Para. [0028]).
Mahimkar-Wu does not explicitly disclose:
collate the PM, alarm, and CM data into combined data set based on matching fields and timestamps; 
generate a set of rules linking one or more CM parameter changes and the collated data to anomaly events; and 
generate root cause explanations for CM parameter changes that are linked to anomaly events.
Margalit teaches:
collate the PM, alarm, and CM data into combined data set (Margalit Para. [0037], The potential rule that is created includes degradation and configuration change criteria for identifying degradations and configuration changes similar to those just observed, as well as a remediation action; Margalit Para. [0021], The configuration change criteria specify specific configuration variable(s) and a formula for determining whether the configuration change should be considered substantial … The degradation criteria specify performance metric(s) which may be affected, criteria for determining whether a degradation of the metric(s) has occurred, and a maximum time gap between the configuration change and the degradation for causality to be inferred. [Implicitly the PM, alarm, and CM data are collated into configuration change criteria and the degradation criteria in order to generate potential rule]); 
generate a set of rules linking one or more CM parameter changes and the collated data to anomaly events (Margalit Para. [0037], The potential rule that is created includes degradation and configuration change criteria for identifying degradations and configuration changes similar to those just observed, as well as a remediation action); and 
generate root cause explanations for CM parameter changes that are linked to anomaly events (Margalit Para. [0025], remediation engine 22 evaluates learned rules 25, to identify configuration changes that are relevant to the degradation; Margalit Para. [0026], Remediation engine 22 evaluates this formula and compares the result to the probability threshold to determine whether the threshold is exceeded, indicating a sufficiently high probability that the configuration change caused the performance degradation).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Margalit for collating the PM, alarm, and CM data into combined data set; generating a set of rules linking one or more CM parameter changes and the collated data to anomaly events; and generating root cause explanations for CM parameter changes that are linked to anomaly events.
One of ordinary skill in the art would have been motived because it offers the advantage of ensuring that remediation actions are only taken for configuration changes which have caused the degradation (Margalit Para. [0026]).
Mahimkar-Wu-Margalit does not explicitly disclose:
collate the PM, alarm, and CM data into combined data set based on matching fields and timestamps.
Altman teaches:
collate data into combined data set based on matching fields and timestamps (Altman col. 12 lines 15-19, an aggregated log record is generated from a set of third log records that have the same key name, operation, start timestamp, and end timestamp).
Notes: Margalit teaches collate the PM, alarm, and CM data into combined data set (Margalit para. [0021&0037]); however Margalit does not explicitly disclose collating based on matching fields and timestamps. Altman teaches collating based on matching fields and timestamps.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Altman for collating the PM, alarm, and CM data into combined data set based on matching fields and timestamps.  
One of ordinary skill in the art would have been motived because it offers the advantage of aligning data for further analysis (see Altman col. 9 lines 14-18).

As per claim 5, Mahimkar-Wu-Margalit-Altman discloses the apparatus according to claim 1, as set forth above, Mahimkar also discloses wherein the processor is further configured to identify whether an anomaly event at a device coincides in time with a CM parameter change at a neighbor device (Mahimkar Fig. 2 and Para. [0052], the processing system may define a study group, where the study group includes at least a first network element and a second network element [neighbor device] of the cellular network … the impact scope may include any network elements at which the change is to be directly deployed or implemented (e.g., a network element whose configuration parameters are changed); Mahimkar Fig. 2 and Para. [0056], the processing system may define a control group, where the control group includes at least a third network element of the cellular network; see Mahimkar Fig. 2 and step 214-216, computing first and second time-series based on first and second set of values for key performance indicators of the study group; see Mahimkar Fig. 2 and step 218-220, computing third and fourth time-series based on third and fourth set of values for key performance indicators of the study group; see Mahimkar Fig. 2 step 222, detect an impact of the change on a performance of the cellular network, by comparing the first time-series, the second time-series, the third time-series, and the fourth time-series).

As per claim 9, Mahimkar-Wu-Margalit-Altman discloses the apparatus according to claim 1, as set forth above, Mahimkar also discloses wherein, the processor is further configured to:
 extract KPIs and alarms from the received PM, alarm, and CM data based on established causal relations over a historical time (Mahimkar Para. [0052], network elements (e.g., base stations, radio network controllers, transport network elements, core switches, routers, servers, and the like) within the study group are network elements that are expected to be within an impact scope of a change that is to be deployed in the cellular network … the "impact scope" of a change is understood to refer to a group of network elements whose performance is expected to be affected by the change [causal relations]; Mahimkar Para. [0064], the processing system may compute a first time-series based on a first set of values for key performance indicators (KPIs) of the study group, where the first set of values is measured prior to the common time; Mahimkar Para. [0069], the KPIs from which the first, second, third, and fourth time-series are computed; Mahimkar Para. [0053], the processing system may have access to or may construct a topological graph of the cellular network, where the topological graph helps the processing system to define the study group; Mahimkar Para. [0055], The EMSs may provide topological information, as well as performance measurements, configuration logs, call detail records, network alarms, and other data that may assist in assessing the impact of a change to the cellular network); and 
detect network anomalies based on the extracted KPIs and alarms (Mahimkar para. [0074], In step 222, the processing system may detect an impact of the change on a performance of the cellular network; Mahimkar para. [0077], the processing system may initiate a remedial action when the impact detected in step 222 comprises a degradation to the network performance [anomaly event]).

Claims 11, 15 and 19 are method claims reciting similar subject matters to those recited in the apparatus claims 1,5 and 9 respectively, and are rejected under similar rationales.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahimkar et al. (US 2021/0258808, filed Feb. 14, 2020), in view of Wu et al. (US 2017 /0063652, Pub. Date Mar. 2, 2017), in view of Margalit et al. (US 2015/0381409, Pub. Date Dec. 31, 2015), in view of Altman et al. (US 10,990,607, Filed Nov. 21, 2018), in view of Beloussov et al. (US 2020/0057558, Filed Aug. 9, 2019), and further in view of Blank et al. (US 2019/0354081, Pub. Date: Nov. 21, 2019).
As per claim 2, Mahimkar-Wu-Margalit-Altman discloses the apparatus according to claim 1, as set forth above, Mahimkar does not explicitly disclose wherein the processor is further configured to:
 receive information indicating changes to CM settings from the one or more devices on the network; 
compare the collated data and the CM settings of the one or more devices against a set of generated rules for one or more matched rules associated with a performance improvement; 
identify one or more parameter settings based on the one or more matched rules;
update the CM settings of one or more devices with the parameter settings; and
evaluate the one or more matched rules by updating the CM settings of the one or more of the devices based on the set of generated rules, 
wherein: 
the update is performed at pre-defined intervals, based on a probability, or in an order, relative to other rules, based on a priority associated with the one or more matched rules, or 
the update is performed in an order, relative to other rules, based on a priority associated with the one or more matched rules, wherein matched rules with higher priority are evaluated first.
Beloussov teaches:
receive information indicating changes to CM settings from the one or more devices on the network (Beloussov Para. [0046-0047], the expert system 106 gathers historical data from the storage system 100 and external systems 150. The ML engine 104 analyzes the data received to generate one or more rules based on the collected configuration and system data. The method proceeds to 410, where the storage controller determines whether the storage system is working properly or not … An improperly functioning system may have a significantly increased workload resulting in system failure or performance degradation, or the like); 
compare data and the CM settings of the one or more devices against a set of generated rules for one or more matched rules associated with a performance improvement (Beloussov Para. [0047], the ML engine 104 compares the current pattern of operation of the storage system to determine whether it is similar to a previous pattern that degraded the performance of the storage system 100 or made the storage system 100 more susceptible to malicious attacks; Beloussov Para. [0048], At 412, the storage controller 102 directs the expert system 106 to identify the problem with the storage system 100 by comparing the event with the collected data and rules generated by the ML engine 104; Beloussov Para. [0039], The rules 202-1 to 202-N are a collection of policies that include parameter/configuration/system information change that can be compared with existing system information to determine that similar performance issues may arise);  
identify one or more parameter settings based on the one or more matched rules (Beloussov Para. [0047], the expert system 106 will search for a historical pattern of operation that has degraded performance, similar to the current pattern of operation of the storage system, and apply similar corrective modifications to configuration parameters; Beloussov Para. [0049], Once the problem is determined, and the configuration changes of parameters that correct the problem are determined);
update the CM settings of one or more devices with the parameter settings (Beloussov Para. [0049], the method proceeds to 414 where the expert system 106 updates the configuration parameter table 130 with the configuration changes. The storage controller 102 then determines that the configuration parameters table 130 has been modified, and applies the changes to the entire system 100 at 416); and
evaluate the one or more matched rules by updating the CM settings of the one or more of the devices based on the set of generated rules (Beloussov Para. [0040], The rules 202-1 to 202-N may change over time as more data about the system 100 is collected. The ML engine 104 may add more rules, remove rules, or modify rules based on the new collected information; Beloussov Para. [0049], the method proceeds to 414 where the expert system 106 updates the configuration parameter table 130 with the configuration changes. The storage controller 102 then determines that the configuration parameters table 130 has been modified, and applies the changes to the entire system 100 at 416).
Notes: according to mapping of claim 1, Mahimkar-Wu-Margalit-Altman teaches the collated data; but does not explicitly teach comparing the collated data. Beloussov teaches comparing the collated data.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Beloussov for receiving information indicating changes to CM settings from the one or more devices on the network; comparing the collated data and the CM settings of the one or more devices against a set of generated rules for one or more matched rules associated with a performance improvement; identify one or more parameter settings based on the one or more matched rules; update the CM settings of one or more devices with the parameter settings; and evaluating the one or more matched rules by updating the CM settings of the one or more of the devices based on the set of generated rules. 
One of ordinary skill in the art would have been motived because it offers the advantage of applying similar corrective modifications to configuration parameters (Beloussov Para. [0047]).
Mahimkar-Beloussov does not explicitly disclose:
the update is performed at pre-defined intervals, based on a probability, or in an order, relative to other rules, based on a priority associated with the one or more matched rules, or 
the update is performed in an order, relative to other rules, based on a priority associated with the one or more matched rules, wherein matched rules with higher priority are evaluated first.
Blank teaches:
the update is performed in an order, relative to other rules, based on a priority associated with the one or more matched rules, wherein matched rules with higher priority are evaluated first (Blank Para. [0075-0076], The rules 185 illustratively operate to generate the recommendations … Engine 184 then outputs the recommendations as indicated by block 265; Blank Para. [0129], At block 678, the rule is mapped to one or more performance categories; Blank Para. [0131], A rule priority is then assigned to the selected rule. In one example, at block 684, a rule priority can be assigned to the selected rule. By way of example, some rules can be more important than others, in different applications. Thus, different rule priorities can be assigned to reflect importance of the rule in the given application; Blank Para. [0132], one or more concrete recommendations are defined for the selected rule. These are the recommendations that will be output when the rule fires).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Blank for the update is performed in an order, relative to other rules, based on a priority associated with the one or more matched rules, wherein matched rules with higher priority are evaluated first.
One of ordinary skill in the art would have been motived because it offers the advantage of outputting recommendations based on selected rules (see Blank Para. [0131-0132]).

Claim 12 are method claims reciting similar subject matters to those recited in the apparatus claim 2, and is rejected under similar rationales.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahimkar et al. (US 2021/0258808, filed Feb. 14, 2020), in view of Wu et al. (US 2017 /0063652, Pub. Date Mar. 2, 2017), in view of Margalit et al. (US 2015/0381409, Pub. Date Dec. 31, 2015), in view of Altman et al. (US 10,990,607, Filed Nov. 21, 2018), and further in view of Kottler et al. (US 2014/0359365, Pub. Date Dec. 4, 2014).
As per claim 3, Mahimkar-Wu-Margalit-Altman discloses the apparatus according to claim 1, as set forth above, Mahimkar does not explicitly disclose wherein the processor is configured to generate the set of rules linking one or more CM parameter changes and the collated data to anomaly events, based on at least one of: 
changing a parameter value to another value; 
changing the parameter value from a fixed before value to another after value;
 changing the parameter value to a fixed after value, or a value in a predefined range; 
changing the parameter value from the fixed before value, to a value in the predefined range; and 
changing a parameter based on a threshold quantity.
Kottler teaches:
changing a parameter value to another value (Kottler Para. [0046], a parameter may be designated as a root cause candidate configuration parameter if its value was changed within a pre-defined or dynamically calculated period of time immediately preceding the detected computer system state transition).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Kottler for changing a parameter value to another value.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying one or more root cause candidate configuration parameters (see Kottler Para. [0047]).

Claim 13 is method claims reciting similar subject matters to those recited in the apparatus claim 3, and is rejected under similar rationales.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahimkar et al. (US 2021/0258808, filed Feb. 14, 2020), in view of Wu et al.. (US 2017 /0063652, Pub. Date Mar. 2, 2017), in view of Margalit et al. (US 2015/0381409, Pub. Date Dec. 31, 2015), in view of Altman et al. (US 10,990,607, Filed Nov. 21, 2018), in view of Endo et al. (US 6,035,210, Date of Patent Mar.7,2000), and further in view of Dimou et al. (US 8,867,373, Date of Patent Oct. 21, 2014)
As per claim 4, Mahimkar-Wu-Margalit-Altman discloses the apparatus according to claim 1, as set forth above, Mahimkar-Wu also disclose anomaly ratio (Wu Para. [0028], The sum of received and transmitted traffic during this first interval is 1593K bytes/sec … The sum of received and transmitted traffic during this second interval is 1741K bytes/sec. The ratio of network traffic between these two intervals is therefore 1.09, which may be used as the estimated increase in application performance or throughput from the first time interval to the second time interval).
 Mahimkar does not explicitly disclose
determine instances of degradation events by comparing the anomaly ratio to a threshold value, wherein the threshold value is greater than 1; and 
determine instances of improvement events by comparing the anomaly ratio to the threshold value, wherein the threshold value is greater than 1.
Endo teaches:
determine instances of degradation events by comparing ratio to a threshold value (Endo col. 16 lines 24-26, If the comparison result of the frame error rate is worse than the threshold value, the continuous degradation counter is incremented; Endo col. 3 lines 50-52, the forward channel frame error rate reported being worse than a predetermined threshold value with expecting no improvement); and 
determine instances of improvement events by comparing ratio to the threshold value (Endo col. 16 lines 26-29, if the comparison result is better than the threshold value, the continuous degradation counter is reset to zero). 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Endo for determining instances of degradation events by comparing the anomaly ratio to a threshold value; and determining instances of improvement events by comparing the anomaly ratio to the threshold value.
One of ordinary skill in the art would have been motived because it offers the advantage of verifying communication quality of the forward channel (Endo col.3 lines 46-47).
Mahimkar-Endo does not explicitly disclose:
the threshold value is greater than 1.
Dimou teaches:
threshold value is greater than 1 (Dimou col. 8, CLM. 9, the first threshold is equal to or greater than 1).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Dimou for the threshold value is greater than 1.
One of ordinary skill in the art would have been motived because it offers the advantage of declaring a link failure (see Dimou col. 3, lines 39-40)

Claim 14 are method claims reciting similar subject matters to those recited in the apparatus claim 4, and is rejected under similar rationales.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahimkar et al. (US 2021/0258808, filed Feb. 14, 2020), in view of Wu et al.. (US 2017 /0063652, Pub. Date Mar. 2, 2017), in view of Margalit et al. (US 2015/0381409, Pub. Date Dec. 31, 2015), in view of Altman et al. (US 10,990,607, Filed Nov. 21, 2018), in view of Loopik et al. (US 5,381,417, Date of Patent Jan. 10, 1995), and further in view of Kottler et al. (US 2014/0359365, Pub. Date Dec. 4, 2014).
As per claim 6, Mahimkar-Wu-Margalit-Altman discloses the apparatus according to claim 1, as set forth above, Mahimkar does not explicitly disclose wherein the root cause explanations include: 
root cause category codes comprising type of fault, failure, or abnormal condition;
 root cause symptoms based on the root cause category codes and comprising a set of PM, alarm, and CM data variables or ranges; and 
recommendations for one or more corrective actions.
Loopick teaches:
root cause category codes comprising type of fault, failure, or abnormal condition (Loopick col. 28 lines 4-5, debug report comprising resistor r2wr10 has failed open);
 root cause symptoms based on the root cause category codes (Loopick col. 28 lines 14-15, Initial observations: fail open: no other initial observations); and 
recommendations for one or more corrective actions (Loopick col. 28 lines 15-30, Possible Root Causes: 1: no_probe_connection(r2wn10_2) 2: wrong - Node_data(r2wr10, r2wnl0_1) 3: wrong-11ode-data_(r2wr10, r2wn10-2) Useful manual measurements: 1: check_device_pin(r2wr10, r2wn10_1) 2: verify-Node(r2wn10_1) 3: check_device_pin(rwr10, r2wn10-2) 4: verify-Node(r2wn10-2)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Loopick for root cause category codes comprising type of fault, failure, or abnormal condition; root cause symptoms based on the root cause category codes and comprising a set of PM, alarm, and CM data variables or ranges; and recommendations for one or more corrective actions.
One of ordinary skill in the art would have been motived because it offers the advantage of providing recommendations for failure (see Loopick col. 28 lines 15-30).
Mahimkar-Loopick does not explicitly disclose:
root cause symptoms comprising a set of PM, alarm, and CM data variables or ranges.
Kottler teaches:
root cause symptoms comprising a set of PM, alarm, and CM data variables or ranges (Kottler Para. [0048], the computer system may present via a user interface the identified one or more root cause candidate configuration parameters and their respective relevance indicators; see Kottler Fig. 4 and CLM 6 pg. 6, assigning a relevance indicator to the root cause candidate configuration parameter, the relevance indicator reflecting a relevance of modifying the root cause candidate configuration parameter to the computer system state transition).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Kottler for root cause symptoms comprising a set of PM, alarm, and CM data variables or ranges.
One of ordinary skill in the art would have been motived because it offers the advantage of identifying one or more root cause candidate configuration parameters (see Kottler Para. [0047]).

Claim 16 is method claims reciting similar subject matters to those recited in the apparatus claim 6, and is rejected under similar rationales.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahimkar et al. (US 2021/0258808, filed Feb. 14, 2020), in view of Wu et al.. (US 2017 /0063652, Pub. Date Mar. 2, 2017), in view of Margalit et al. (US 2015/0381409, Pub. Date Dec. 31, 2015), in view of Altman et al. (US 10,990,607, Filed Nov. 21, 2018), in view of Gates et al. (US 2015/0280968, Pub. Date: Oct. 1, 2015), and further in view of Chen et al. (WO 2020/029196, Pub. Date Feb. 13, 2020).
As per claim 7, Mahimkar-Wu-Margalit-Altman discloses the apparatus according to claim 1, as set forth above, Mahimkar also discloses wherein the processor is further configured to:
receive key performance indicators (KPI) and alarm data from two or more data sources (Mahimkar para. [0041-0042], AS 130 may host one or more applications that are configured to aggregate data from various sources in order to, for example, detect when changes in the telecommunication service provider network 170 result in a decrease in network performance… One of these sources may comprise a database (DB) 185 in the EPC network 105, which may store data sets from EMSs that cover different network elements over different regions of the telecommunication service provider network 170. The data sets may include, for the respective network elements, network performance measurements, configuration logs, topological information, call detail records, network alarms, and/or other data; Mahimkar para. [0041], AS 130 may maintain communications with BBU pool 114, cell sites 111-113, and so forth, via PDN gateway 110 and SGW 108).
Mahimkar does not explicitly disclose 
identify a reference data source among the two or more data sources; and 
modify a granularity of reporting of KPIs by interpolating a granularity of reporting to a finer granularity, or aggregating finer granularity to match a coarse granularity, based on the reference data source.
Gates teaches
identify a reference data source among the two or more data sources (Gates Fig. 7A and Para. [0086], The failure graph may include the plurality of nodes and the set of directed edges. The alert may correspond with a root node [a reference data source] of the failure graph; Gates Para. [0070], The root node [a reference data source] of the failure graph may correspond with the highest-level failure (e.g., the service-related issue) in the failure graph).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Gates for identifying a reference data source among the two or more data sources.
One of ordinary skill in the art would have been motived because it offers the advantage of representing causal relationships between potential failures (Gates Para. [0062]).
Mahimkar-Gates does not explicitly disclose:
modify a granularity of reporting of KPIs by interpolating a granularity of reporting to a finer granularity, or aggregating finer granularity to match a coarse granularity, based on the reference data source.
Chen teaches:
modify a granularity of reporting by interpolating a granularity of reporting to a finer granularity, based on the reference data source (Chen pg. 9, the UE context setup/modify response message is reported to donor CU 210 in finer granularity).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Chen modifying a granularity of reporting of KPIs by interpolating a granularity of reporting to a finer granularity, based on the reference data source.
One of ordinary skill in the art would have been motived because it offers the advantage of obtaining detail information.

Claim 17 is method claims reciting similar subject matters to those recited in the apparatus claim 7, and is rejected under similar rationales.

Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahimkar et al. (US 2021/0258808, filed Feb. 14, 2020), in view of Wu et al.. (US 2017 /0063652, Pub. Date Mar. 2, 2017), in view of Margalit et al. (US 2015/0381409, Pub. Date Dec. 31, 2015), in view of Altman et al. (US 10,990,607, Filed Nov. 21, 2018), and further in view of Gates et al. (US 2015/0280968, Pub. Date: Oct. 1, 2015).
As per claim 8, Mahimkar-Wu-Margalit-Altman discloses the apparatus according to claim 1, as set forth above, Mahimkar-Margalit also discloses wherein the processor is further configured to:
ingest the PM data and the alarm data from two or more data sources (Mahimkar para. [0041-0042], AS 130 may host one or more applications that are configured to aggregate data from various sources in order to, for example, detect when changes in the telecommunication service provider network 170 result in a decrease in network performance… One of these sources may comprise a database (DB) 185 in the EPC network 105, which may store data sets from EMSs that cover different network elements over different regions of the telecommunication service provider network 170. The data sets may include, for the respective network elements, network performance measurements, configuration logs, topological information, call detail records, network alarms, and/or other data; Mahimkar para. [0041], AS 130 may maintain communications with BBU pool 114, cell sites 111-113, and so forth, via PDN gateway 110 and SGW 108); 
identify anomalous samples based on KPIs extracted from one or more of the two or more data sources (Mahimkar Para. [0064], the processing system may compute a first time-series based on a first set of values for key performance indicators (KPIs) of the study group, where the first set of values is measured prior to the common time; Mahimkar Para. [0069], the KPIs from which the first, second, third, and fourth time-series are computed; Mahimkar Para. [0052], the processing system may define a study group, where the study group includes at least a first network element and a second network element of the cellular network; Mahimkar para. [0074], In step 222, the processing system may detect an impact of the change on a performance of the cellular network; Mahimkar para. [0060], The change may comprise, for example, installation of a new software release, a service feature introduction, a configuration change);
perform a root cause analysis for one or more anomalies based on the anomalous samples (Mahimkar para. [0074], In step 222, the processing system may detect an impact of the change on a performance of the cellular network; Mahimkar para. [0077], the processing system may initiate a remedial action when the impact detected in step 222 comprises a degradation to the network performance [anomaly event]; Mahimkar para. [0060], The change may comprise, for example, installation of a new software release, a service feature introduction, a configuration change;); and 
generate a root cause explanation based on the root cause analysis (Margalit Para. [0025], remediation engine 22 evaluates learned rules 25, to identify configuration changes that are relevant to the degradation; Margalit Para. [0026], Remediation engine 22 evaluates this formula and compares the result to the probability threshold to determine whether the threshold is exceeded, indicating a sufficiently high probability that the configuration change caused the performance degradation).
Similar rationale in claim 1 is applied. 
Mahimkar does not explicitly disclose:
identify a reference data source among the two or more data sources; 
identify remaining data sources of the two or more data sources as supporting data sources; 
refine the anomalous samples based on preconfigured criteria. 
Gates teaches:
identify a reference data source among the two or more data sources (Gates Fig. 7A and Para. [0086], The failure graph may include the plurality of nodes and the set of directed edges. The alert may correspond with a root node [a reference data source] of the failure graph; Gates Para. [0070], The root node [a reference data source] of the failure graph may correspond with the highest-level failure (e.g., the service-related issue) in the failure graph); 
identify remaining data sources of the two or more data sources as supporting data sources (Gates Fig. 7A and Para. [0087], a first leaf node of the plurality of nodes is identified. The first leaf node may correspond with a root cause of the performance issue; Gates Para. [0070], The leaf nodes in the failure graph may correspond with root causes of the highest-level failure); 
refine anomalous samples based on preconfigured criteria (Gates Fig. 7A and Para. [0087], Suppress each alarm of the plurality of alarms that is not associated with a node in the first chain of failures).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Gates for identifying a reference data source among the two or more data sources; identifying remaining data sources of the two or more data sources as supporting data sources; and refining the anomalous samples based on preconfigured criteria; 
One of ordinary skill in the art would have been motived because it offers the advantage of representing causal relationships between potential failures (Gates Para. [0062]).
As per claim 10, Mahimkar-Wu-Margalit-Altman discloses the apparatus according to claim 1, as set forth above, Mahimkar also discloses wherein the processor is further configured to:
 receive key performance indicators (KPI) and alarm data from two or more data sources (Mahimkar Para. [0064], the processing system may compute a first time-series based on a first set of values for key performance indicators (KPIs) of the study group, where the first set of values is measured prior to the common time; Mahimkar Para. [0069], the KPIs from which the first, second, third, and fourth time-series are computed; Mahimkar Para. [0053], the processing system may have access to or may construct a topological graph of the cellular network, where the topological graph helps the processing system to define the study group; Mahimkar Para. [0055], The EMSs may provide topological information, as well as performance measurements, configuration logs, call detail records, network alarms, and other data that may assist in assessing the impact of a change to the cellular network; Mahimkar Para. [0052], the processing system may define a study group, where the study group includes at least a first network element and a second network element of the cellular network).
Mahimkar does not explicitly disclose:
determine causal relations between one or more of KPIs and alarms across different time and space based on the KPIs and alarm data; and 
generate prediction information indicating a future anomaly at a second location based on one more previous or current anomalies at a first location and the causal relations.
Gates teaches:
determine causal relations between performance and alarms across different time and space based on the performance and alarm data (Gates Para. [0084], an alert corresponding with a performance issue in a networked computing environment is detected; Gates Para. [0085], data from a plurality of performance management tools monitoring the networked computing environment is aggregated. The aggregated data may include a plurality of alarms; Gates Para. [0086], a plurality of nodes is generated. Each node of the plurality of nodes may be associated with a different alarm of the plurality of alarms. In step 708, a set of directed edges is determined. Each directed edge of the set of directed edges may correspond with a causal relationship between a pair of the plurality of nodes; Gates Para. [0060], causal relationships may be determined by both passively observing data (e.g., monitoring the alarms naturally occurring within a networked computing environment over a particular period of time)); and 
generate prediction information indicating a future anomaly at a second location based on one more previous or current anomalies at a first location and the causal relations (Gates Para. [0086], a failure graph is generated. The failure graph may include the plurality of nodes and the set of directed edges; Gates Para. [0062], the failure graph template 550 may represent causal relationships between potential failures for the service failure node 502 … The failure graph template 550 may include directed edges corresponding with causal relationships between pairs of nodes in the failure graph template. A directed edge in the failure graph template may represent that a first failure is a direct consequence of another failure. For example, the first failure may correspond with a first node in the failure graph template with a directed edge to a second node in the failure graph template corresponding with a second failure that is a direct consequence of the first failure).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Mahimkar in view of Gates for determine causal relations between one or more of KPIs and alarms across different time and space based on the KPIs and alarm data; and generate prediction information indicating a future anomaly at a second location based on one more previous or current anomalies at a first location and the causal relations.
One of ordinary skill in the art would have been motived because it offers the advantage of representing causal relationships between potential failures (Gates Para. [0062]).

Claims 18 and 20 are method claims reciting similar subject matters to those recited in the apparatus claim 8 and 10 respectively, and are rejected under similar rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sghiouer (US 2021/0019211) Method And Device For Determining A Performance Indicator Value For Predicting Anomalies In A Computing Infrastructure From Values Of Performance Indicators;
Kaluza et al. (US 2018/0239682) System And Method For Automated Detection Of Anomalies In The Values Of Configuration Item Parameters;
Terrell et al. (US 2012/0278477) Methods, Systems, And Computer Program Products For Network Server Performance Anomaly Detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487  and email address is vinh.nguyen1@uspto.gov. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453